     Case 6:20-cv-00015-JDK Document 6 Filed 02/12/20 Page 1 of 1 PageID #: 38



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                               §
VOICE TECH CORPORATION,                        §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §         Case No. 6:20-CV-15-JDK
                                               §
MYCROFT AI INC.,                               §
                                               §
        Defendant.                             §

                                    FINAL JUDGMENT

        The Court having considered the case and rendered its decision by opinion issued on the

same date, it is hereby:

        ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE. The

Clerk is directed to CLOSE the above-captioned case.

        So ORDERED and SIGNED this 12th day of February, 2020.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
